DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Provided are” should be deleted from the abstract.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,927,193 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and ‘193 patent teach a lithographic printing plate precursor comprising an image-recording layer (coloring photosensitive composition) contains an infrared absorbing dye that is cyanine dye meeting the limitation of formula (2) as recited by the instant claims ( see formula (I) in claim 4 of patent ‘193)  and a color developer (spiropyran compound and spirooxazine compound in claims 8-9 of patent ‘193). 
Although patent ‘193 does not explicitly recites the infrared absorbing dye decomposes by exposure to an infrared ray and color developer (spiropyran compound and spirooxazine compound) develops color due to the exposure to an infrared ray as instantly claimed, it is noted that infrared absorbing dye and color developer taught by patent ‘193 are the same as the infrared absorbing dye and color developer taught by the instant claims. However, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Claims 1-3 and 6-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,921,712. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and ‘712 patent teach a lithographic printing plate precursor comprising an image-recording layer . 
Although patent ‘712 does not explicitly recites the infrared absorbing dye decomposes by exposure to an infrared ray and color developer (spiropyran compound and spirooxazine compound) develops color due to the exposure to an infrared ray as instantly claimed, it is noted that infrared absorbing dye and color developer taught by patent ‘712 are the same as the infrared absorbing dye and color developer taught by the instant claims. However, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Inasaki et al. (US 2018/0356730 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claims 1-19, Inasaki et al. teach a lithographic printing plate precursor (see abstract, claims and examples i.e. precursor E [0493-0502]). The lithographic printing plate precursor E discloses that: the present disclosure comprises a undercoat layer and an image-recording layer; a coating fluid for an undercoat layer (1) was applied onto the support so that the dried coating amount reached 20 mg/m2; the support is an aluminum plate which is first etched and then anodized and coated; a lithographic printing plate precursor was produced by applying a coating fluid for an image-recording layer (5) by means of bar coating and drying the coating fluid in an oven at 100°C for 60 seconds, thereby forming an image-recording layer having a dried coating amount of 1.0 g/m2; the coating fluid for the image-recording layer (5) 

    PNG
    media_image1.png
    150
    306
    media_image1.png
    Greyscale
0.240g; compound A-1 
    PNG
    media_image2.png
    224
    631
    media_image2.png
    Greyscale
0.038 g; borate compound TPB 0.057g; polymerizable compound tris(acryloyloxy)isocyanurate 0.192g; low-molecular-weight hydrophilic compound tris(2-hydroxyethyl)isocyanurate 0.062g; low-molecular weight hydrophilic compound 
    PNG
    media_image3.png
    58
    300
    media_image3.png
    Greyscale
0.050g’ fluorine-based surfactant 
    PNG
    media_image4.png
    130
    266
    media_image4.png
    Greyscale
0.008g; acid color 
    PNG
    media_image5.png
    140
    356
    media_image5.png
    Greyscale
0.029g, 2- butanone 1.091 g and 1-methoxy-2- propanol 8.609 g. Inasaki et al. teach cyanine dye may be represented as 
    PNG
    media_image6.png
    245
    676
    media_image6.png
    Greyscale
[0146] or 
    PNG
    media_image7.png
    158
    343
    media_image7.png
    Greyscale
[0425] meeting the limitation of claim 3. Inasaki et al. teach cyanine dye may be represented as 
    PNG
    media_image8.png
    208
    330
    media_image8.png
    Greyscale
[0425] meeting limitation of claim 5. Inasaki et al. teach a method of producing a lithographic printing plate comprising image-exposing the lithographic printing plate precursor using an infrared laser; and removing a non-exposed portion of the image-recording layer using at least one selected from printing ink and dampening water on a printer [0359-0365]. 
Examiner notes claim 1 recites product by process language, “is cleaved by exposure to infrared rays." The process language is not a positive recitation in claim 1.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being obvious over Dei Hiroaki (JP 2017/132227 A1)
	Regarding claims 1-4 and 6-19, Dei Hiroaki teaches a negative lithographic printing plate and a method of making a lithographic printing plate comprising an image recording layer coating a color developing composition comprised a photoinitiator, binder, polymerizable compound infrared absorbing dye ( cyanine dye: 
    PNG
    media_image9.png
    146
    293
    media_image9.png
    Greyscale
[0084-0089 & 0296]), and acid color developer  ( i.e. spirolactone: compound) on a support ( see abstract, claims and examples). 
Although Dei Hiroaki does not explicitly recites the infrared absorbing dye decomposes by exposure to an infrared ray and color developer (spiropyran compound and spirooxzaine 
Examiner notes claim 1 recites product by process language, “is cleaved by exposure to infrared rays." The process language is not a positive recitation in claim 1.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Nguyen et al. (US 2012/0190810 A1; see abstract, claims and examples) and Iwai (US 2008/0254384 A1; see abstract, claims and examples) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722